PER CURIAM: *
The district court granted Carlos Ortega’s 28 U.S.C. § 2255 motion insofar as he sought an out-of-time appeal and dismissed his remaining claims without prejudice. The attorney appointed to represent Ortega in his direct criminal appeal has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Ortega has filed a response in which he moves for leave to proceed pro se on appeal, along with an affidavit and a “motion for leave for court to review brief.”
We have reviewed counsel’s brief and the relevant portions of the record, along with the response, motions, and affidavit filed by Ortega. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, Ortega’s pro se motions are DENIED, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th CiR. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.